Citation Nr: 1331365	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  09-45 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel







INTRODUCTION

The Veteran had active service from February 1946 to December 1947, and from September 1950 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, the Board remanded this matter for additional development in April 2013.  

The Board notes that the issue of entitlement to service connection for bilateral hearing loss, which had also been on appeal, was granted by an August 2013 rating decision.  Thus, it is no longer a subject for further appellate review.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant, if further action is required on his part.  


REMAND

Unfortunately, a remand of the Veteran's claim on appeal is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).  

In April 2013, the Board remanded the issue of service connection for a right knee disorder in order to obtain an addendum medical opinion as to whether the Veteran's right knee disorder had its onset in or was causally related to service.  The Board had determined that the rationale for the medical opinion offered in the December 2007 VA examination had been inadequate.  Unfortunately, the Board must find that the August 2013 medical opinion is also inadequate as it improperly relies on the lack of contemporary medical evidence in service or post service and discounts lay evidence presented by the Veteran.  

The April 2013 remand noted that the Veteran contends that he injured his knee in the process of moving an air conditioning unit during service in 1959.  

The Veteran's service treatment records show that he injured his right knee in 1959.  On December 14th, he reported injuring the knee six days earlier.  Examination of the knee showed swelling and tenderness.  He was seen again on December 21st, at which time there was marked effusion and the examiner noted that the history was suggestive of ACL and MCL tears.  Subsequent examinations in May 1961, March 1964, May 1966 and June 1969 showed normal lower extremities.  

Post-service, private medical records show a diagnosis of probable degenerative joint disease of the knees in December 1983.  

A January 1994 treatment note shows a history of right knee pain after an injury years ago and current complaints of pain after an injury one month ago.  A treatment note later that month shows a history of a right knee injury in 1959 while wrestling with an air conditioning unit and intermittent problems since then.  The diagnosis was of a torn medial meniscus, arthritis and a loose body.  

A January 2001 treatment note shows a history of a right knee injury over 40 years before and complaints of recent episodes of the knee going out of place when hyperflexed.  

The Veteran underwent a VA joints examination in December 2007.  He reported a history of injuring the right knee while lifting an air conditioning unit in 1959 and of having chronic right knee pain since then.  He noted that fluid was removed from the knee in 1994, with no surgery or other procedure since.  The examiner provided a diagnosis of residuals of a right knee strain.  The examiner then opined that the Veteran's current right knee disorder was not caused by or related to service.  The examiner noted that the Veteran had a right knee strain in service, but the record was silent for a chronic right knee condition during service and private treatment records showed an evaluation of the right knee several years after separation from service.  The examiner stated that there was no objective evidence to support a claim that a chronic right knee condition had its onset during service.  

Because the Board believed the December 2007 VA medical opinion was inadequate, it remanded for an addendum opinion in April 2013.  In August 2013, a VA nurse practitioner (who did not conduct the December 2007 VA examination) reviewed the record and provided the requested addendum opinion.  In it, she opined that the Veteran's right knee osteoarthritis was not related to active duty.  She explained that she based her rationale on a review of medical records and medical literature and experience.  She found that there was no objective evidence of a chronic right knee condition during service and within two years of discharge.  She stated that his subjective report of knee arthralgia from a service knee injury was not objective evidence and that she did not find in the record any objective evidence of an established diagnosis or of follow-up care to a right knee injury within two years of discharge.  The August 2013 VA reviewer also added that in the general population, a person over 50 years of age had a more than 50 percent chance of developing arthritis in the joints.  

The Board observes that the opinion of the August 2013 nurse practitioner, much like the opinion of the December 2007 VA examiner, appears to have relied on the lack of contemporaneous medical evidence.  The August 2013 opinion did not address the Veteran's history of chronic right knee pain since the in-service injury while lifting an air conditioning unit, the documented in-service knee injury in December 1959, or the similar history as reported in the January 1994 private treatment note.  The Board notes that continuity of symptomatology, not treatment, is needed to support a claim for service connection.  The Board reiterates that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The failure of the August 2013 VA reviewer to refer to and comment on the significance of the lay medical evidence of record or adequately address the documented in-service injury in December 1959 makes her opinion inadequate.  Thus, the Board finds that there has still not been substantial compliance with its April 2013 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that the Veteran should be provided with another VA examination and medical opinion to obtain the medical opinion and rationale sought.  

On remand, the RO/AMC should schedule the Veteran for a new examination by a physician who then should be requested to provide a medical opinion with a more thorough rationale that addresses the Veteran's reported history.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all outstanding records of treatment from the Jacksonville VAMC since June 2013.  

2.  After the above development has been completed, schedule the Veteran for a VA joints examination with an appropriate physician to determine the nature, extent, onset, and etiology of any right knee disorder.  A copy of this Remand shall be made available to and reviewed by the examiner.  The examiner shall note such review and review of the claims file on the Virtual VA computer system, and identify important information gleaned therefrom, in an examination report.  All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's right knee disorder had its onset in or is causally related to service.  The examiner should consider the Veteran's history of knee problems as documented in service in December 1959, in the January 1994 and January 2001 private treatment notes, and in the original December 2007 VA joints examination report.  

In discussing his or her opinion, the examiner should acknowledge the Veteran's lay statements of his history of his right knee disorder.  A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  After completing the above, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



